REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-20 & 24-25 is/are canceled.
Claim(s) 21-23 & 26-40 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 3/28/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 21.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “a rack; a plurality of head nodes mounted in the rack;
a plurality of data storage sleds mounted in the rack; and at least two networking devices mounted in the rack; wherein the at least two networking devices provide at least two redundant networks in the rack between the plurality of head nodes and the plurality of data storage sleds, such that during a failure of one of the at least two redundant networks in the rack, each of the plurality of head nodes in the rack communicate with each of the plurality of data storage sleds in the rack through another one of the at least two redundant networks; and wherein to provide the at least two redundant networks:  the each of the plurality of head nodes is coupled to the each of the plurality of data storage sleds via a first one of the at least two networking devices; and the each of the plurality of head nodes is coupled to the each of the plurality of data storage sleds via a second one of the at least two network devices; and the each of the plurality of head nodes is assigned at least two private IP addresses for communicating via respective ones of the at least two redundant networks with the data storage sleds and at least one additional public IP address for communicating with devices external to the data storage sleds, wherein for a given one of the head nodes, a first one of the at least two private IP address is used for routing traffic between the given head node and the data storage sleds via a first one of the at least two redundant networks, and a second one of the at least two private IP address is used for routing traffic between the given head node and the data storage sleds via a second one of the at least two redundant networks” as set forth in independent claim(s) 21 and in light of applicant’s argument(s) filed 3/28/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449